         Case 1:14-md-02548-VEC Document 515 Filed 02/12/21 USDC
                                                            Page 1SDNY
                                                                   of 8
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 
                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


IN RE:
                                            Case No.   14-MD-2548 (VEC)
COMMODITY EXCHANGE, INC., GOLD                         14-MC-2548 (VEC)
FUTURES AND OPTIONS TRADING
LITIGATION
                                            Hon. Valerie E. Caproni

This Document Relates To All Actions



      ORDER PRELIMINARILY APPROVING THE HSBC SETTLEMENT
   AGREEMENT, CERTIFYING THE SETTLEMENT CLASS, AND APPOINTING
           CLASS COUNSEL AND CLASS REPRESENTATIVES
                   FOR THE SETTLEMENT CLASS
           Case 1:14-md-02548-VEC Document 515 Filed 02/12/21 Page 2 of 8




       WHEREAS, the Action1 is pending before this Court;

       WHEREAS, Plaintiffs2 have entered into and executed a Stipulation and Agreement of

Settlement (the “Settlement Agreement”) with HSBC Bank plc (the “Settling Defendant” and,

together with Plaintiffs, “the Settling Parties”), which if finally approved by the Court, will result

in the settlement of all claims against the Settling Defendant;

       WHEREAS, in full and final settlement of the claims asserted against it in this Action,

the Settling Defendant has agreed to pay $42,000,000 (the “Aggregate Settlement Funds”), and

to provide discovery that is likely to assist with the continued prosecution of the Action as set

forth in the Settlement Agreement;

       WHEREAS, Plaintiffs, having made an application, pursuant to Rule 23(e) of the Federal

Rules of Civil Procedure, for an order preliminarily approving the Settlement Agreement, which

sets forth the terms and conditions of the settlement of the Action against the Settling Defendant

and for dismissal of the Action against the Settling Defendant with prejudice upon the terms and

conditions set forth in the Settlement Agreement;

       WHEREAS, Plaintiffs have sought, and Settling Defendant has agreed not to object to,

the certification of the Settlement Class (as defined below) solely for settlement purposes;

       WHEREAS, Plaintiffs have requested that Lead Counsel be appointed as settlement class

counsel for the Settlement Class pursuant to Rule 23(g) of the Federal Rules of Civil Procedure;

       WHEREAS, Plaintiffs have requested that they be appointed class representatives of the

Settlement Class;




       1
           As defined in the Settlement Agreement, the “Action” means the above-captioned
litigation pending in the United States District Court for the Southern District of New York and
any other actions that may be transferred or consolidated into this litigation.
         2
           As defined in the Settlement Agreement, “Plaintiffs” are Michel de Chabert-Ostland,
Compañía Minera Dayton SCM, Edward R. Derksen, Frank Flanagan, KPFF Investment, Inc.,
Duane Lewis, Larry Dean Lewis, Kevin Maher, Robert Marechal, Blanche McKennon, Kelly
McKennon, Thomas Moran, J. Scott Nicholson, Richard White, and David Windmiller.

                                                  1
        Case 1:14-md-02548-VEC Document 515 Filed 02/12/21 Page 3 of 8




       WHEREAS, the Settling Parties have agreed to the entry of this [Proposed] Order

Preliminarily Approving the HSBC Settlement Agreement, Certifying the Settlement Class, and

Appointing Class Counsel and Class Representatives for the Settlement Class (the “Order”); and

       WHEREAS the Court has read and considered the Settlement Agreement and the exhibits

annexed thereto and other documents submitted in connection with Plaintiffs’ Motion for

Preliminary Approval of the Settlement Agreement, and good cause appearing therefor;

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.      All terms in initial capitalization used in this Order shall have the same meanings

as set forth in the Settlement Agreement, unless otherwise defined herein.

I.     PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENT

       2.      Pursuant to Fed. R. Civ. P. 23(e)(1)(B), based on the showing that the Court will

likely be able to approve the proposed settlement under Rule 23(e)(2) and certify the class for

purposes of judgment on the proposed settlement, the Court hereby preliminarily approves the

Settlement Agreement, subject to further consideration at the Fairness Hearing described below.

The Court preliminarily finds that the settlement encompassed by the Settlement Agreement

satisfies the requirements of Rules 23(c)(2) and 23(e) of the Federal Rules of Civil Procedure

and due process so that an appropriate notice of the Settlement Agreement should be given,

subject to the Court’s approval of a notice plan as provided in this Order.

II.    PRELIMINARY CERTIFICATION OF SETTLEMENT CLASS

       3.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court

preliminarily certifies, solely for settlement purposes, a Settlement Class defined as follows:

       All persons or entities who during the period from January 1, 2004 through June
       30, 2013, either (A) sold any physical gold or financial or derivative instrument in
       which gold is the underlying reference asset, including, but not limited to, those
       who sold (i) gold bullion, gold bullion coins, gold bars, gold ingots or any form of
       physical gold, (ii) gold futures contracts in transactions conducted in whole or in
       part on COMEX or any other exchange operated in the United States, (iii) shares
       in Gold exchange-traded funds (“ETFs”), (iv) gold call options in transactions
       conducted over-the-counter or in whole or in part on COMEX or any other
       exchange operated in the United States; (v) gold spot, gold forwards or gold

                                                 2
        Case 1:14-md-02548-VEC Document 515 Filed 02/12/21 Page 4 of 8




       swaps over-the-counter; or (B) bought gold put options in transactions conducted
       over-the-counter or in whole or in part on COMEX or on any other exchange
       operated in the United States.

       Excluded from the Settlement Class are Defendants, their officers, directors,
       management, employees, affiliates, parents, subsidiaries, and co-conspirators,
       whether or not named in the Action, and the United States Government, and other
       governments. Also excluded is the Judge presiding over this action, his or her law
       clerks, spouse, and any person within the third degree of relationship living in the
       Judge’s household and the spouse of such a person.

       4.      Solely for purposes of the settlement, the Court preliminarily finds that the

requirements of Federal Rules of Civil Procedure 23(a) and 23(b)(3) have been satisfied, as
follows: (a) the members of the Settlement Class are so numerous that joinder of all members of

the Settlement Class is impracticable; (b) questions of law and fact common to the Settlement

Class predominate over any individual questions; (c) the claims of Plaintiffs are typical of the

claims of the Settlement Class; (d) Plaintiffs and Lead Counsel have fairly and adequately

represented and protected the interests of the Settlement Class; and (e) a class action is superior

to other available methods for the fair and efficient adjudication of the controversy, considering

(i) the interests of members of the Settlement Class in individually controlling the prosecution of
separate actions; (ii) the extent and nature of any litigation concerning the controversy already

begun by members of the Settlement Class; (iii) the desirability or undesirability of concentrating

the litigation of these claims in this particular forum; and (iv) the likely difficulties in managing

this Action as a class action.

       5.      The Court’s certification of the Settlement Class as provided herein is without

prejudice to, or waiver of the rights of any Non-Settling Defendant to contest certification of any

other class proposed in this Action. The Court’s finding in this Order shall have no effect on the

Court’s ruling on any motion to certify any class in this Action; and no party may cite or refer to

the Court’s approval of the Settlement Class as persuasive or binding authority with respect to

any motion to certify any such class.

       6.      If the Effective Date does not occur because of the failure of a condition that

affects the Settlement Agreement, this conditional certification of the Settlement Class shall be

                                                  3
         Case 1:14-md-02548-VEC Document 515 Filed 02/12/21 Page 5 of 8




deemed null and void as to the Settling Parties without the need for further action by the Court or

the Settling Parties. In such circumstances, the Settling Parties shall retain their rights to seek or

to object to certification of this litigation as a class action under Rule 23 of the Federal Rules of

Civil Procedure, or under any other state or federal rule, statute, law, or provision thereof, and to

contest and appeal any grant or denial of certification in this litigation or in any other litigation

on any other grounds.

III.   CLASS COUNSEL AND CLASS REPRESENTATIVES

       7.      The law firms of Quinn Emanuel Urquhart & Sullivan, LLP and Berger &
Montague, P.C. are preliminarily appointed, solely for settlement purposes, as Lead Counsel for

the Settlement Class.

       8.      Plaintiffs are preliminarily appointed, solely for settlement purposes, as class

representatives for the Settlement Class.

IV.    PLAN OF DISTRIBUTION, NOTICE, AND FAIRNESS HEARING

       9.      Contemporaneously with this [Proposed] Order, Plaintiffs are submitting for the

Court’s approval a proposed notice plan for purposes of advising members of the Settlement

Class, among other things, of their right to object to the Settlement Agreement, their right to

exclude themselves from the Settlement Class, the procedure for submitting a request for

exclusion, the time, date, and location of the Fairness Hearing to be scheduled by the Court, and
their right to appear at the Fairness Hearing.

       10.     Contemporaneously with this [Proposed] Order, Plaintiffs are submitting for the

Court’s approval a proposed plan of allocation of the Aggregate Settlement Funds (and including

all interest and income earned thereon after being transferred to the Escrow Account).

       11.     At or after the Fairness Hearing, the Court shall determine whether the Settlement

Agreement, the proposed plan of allocation, any application for service awards, and any

application for attorneys’ fees and/or expenses for Plaintiffs’ Counsel should be finally

approved.



                                                   4
        Case 1:14-md-02548-VEC Document 515 Filed 02/12/21 Page 6 of 8




   V.         OTHER PROVISIONS

        12.     The notice requirements of the Class Action Fairness Act, 28 U.S.C. §1715, have

been met.

        13.     The Court approves Plaintiffs’ designation of Heffler Claims Group as the Claims

Administrator. Absent further order of the Court, the Claims Administrator shall have such

duties and responsibilities as are set forth in the Settlement Agreement.

        14.     The Court approves Plaintiffs’ designation of The Huntington National Bank as

Escrow Agent. Absent further order of the Court, the Escrow Agent shall have such duties and

responsibilities in such capacity as are set forth in the Settlement Agreement.

        15.     The Court approves the establishment of an escrow account under the Settlement

Agreement as Qualified Settlement Funds (“QSFs”) pursuant to Internal Revenue Code § 468B

and the Treasury Regulations promulgated thereunder, and retains continuing jurisdiction as to

any issue that may arise in connection with the formulation or administration of the QSFs. All

funds held by the Escrow Agent shall be deemed and considered to be in custodia legis, and shall

remain subject to the jurisdiction of the Court, until such time as such funds shall be distributed

pursuant to the Settlement Agreement and further order(s) of the Court.

        16.     All reasonable expenses incurred in identifying and notifying potential Settlement

Class Members as well as administering the Aggregate Settlement Funds shall be paid, as set

forth herein and in Paragraph 8(a) of the Settlement Agreement. In the event the Court does not

approve the Settlement Agreement or if the Settlement Agreement otherwise fails to become

effective, neither Plaintiffs nor any of their counsel shall have any obligation to repay any

amounts incurred or disbursed pursuant to Paragraph 8(a) of the Settlement Agreement.

        17.     In the event that the Settlement Agreement is terminated, is vacated, is not

approved, or the Effective Date fails to occur for any reason, then the Settling Parties shall be

deemed to have reverted to their respective status in the Action as of the Execution Date, and,

except as otherwise expressly provided herein, such parties shall proceed in all respects as if such

Settlement Agreement and any related orders had not been entered, and such Settlement

                                                 5
        Case 1:14-md-02548-VEC Document 515 Filed 02/12/21 Page 7 of 8




Agreement (including any amendment(s) thereto) and this Order shall be null and void, of no

further force or effect, and without prejudice to any such Settling Parties, and may not be

introduced as evidence or referred to in any actions or proceedings by any Person; provided,

however, that in the event of termination of a Settlement Agreement, Paragraphs 3(b), 8(g),

10(b), 13(i), and 13(j) of such Settlement Agreement shall nonetheless survive and continue to be

of effect and have binding force. Within fifteen (15) days following any notice of termination

being delivered to the Escrow Agent, the Settlement Fund shall be returned in its entirety to

Settling Defendant (including any accrued interest thereon), less any Taxes due and expenditures

made of notice and administrative costs pursuant to Paragraph 8 of the Settlement Agreement, if

any. At the request of Settling Defendant’s Counsel, the Escrow Agent shall apply for any tax

refund owed on the Settlement Fund and pay the proceeds to Settling Defendant.

       18.     The Settling Defendant has denied and continues to deny each and all of the

claims and allegations of wrongdoing made by Class Plaintiffs in the Action and all charges of

wrongdoing or liability against it arising out of any of the conduct, statements, acts, or omissions

alleged, or that could have been alleged, in the Action. As such, nothing in the Settlement

Agreement constitutes an admission by the Settling Defendant as to the merits of the allegations

made in the Action, the validity of any defenses that could be or have been asserted, or the

appropriateness of certification of any class other than the Class under Federal Rule of Civil

Procedure 23 for purposes of settlement only.

       19.     All proceedings in the Action with respect to the Settling Defendant are stayed

until further order of the Court. Such stay does not apply, however, to the extent actions are

necessary to implement the terms of the Settlement Agreement or comply with their terms.

       20.     All Class Members shall be bound by all determinations and judgments in the

Action concerning the settlement set forth in the Settlement Agreement, whether favorable or

unfavorable to the Settlement Class.

       21.     Any member of the Settlement Class may enter an appearance in the Action, at

his, her, or its own expense, individually or through counsel of his, her, or its own choice. Any

                                                 6
        Case 1:14-md-02548-VEC Document 515 Filed 02/12/21 Page 8 of 8




member of the Settlement Class who does not enter an appearance will be represented by Lead

Counsel.



       IT IS SO ORDERED.




        )HEUXDU\
DATED: _______________________                     _____________________
                                                                      _ _______
                                                  ___________________________________
                                                  HON. VALERIE E. CAPR
                                                                     PRONI
                                                                     PR
                                                                   CAPRONI
                                                  UNITED STATES DISTRICT JUDGE




                                              7
